Case: 18-11457      Document: 00514978532         Page: 1    Date Filed: 05/31/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-11457                              May 31, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDGAR JOSUE CASTILLO-ROBLES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-84-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Edgar Josue Castillo-Robles appeals his sentence following his
conviction for illegal reentry after removal from the United States, in violation
of 8 U.S.C. § 1326.           He argues that the district court imposed an
unconstitutionally vague, overbroad, and unreasonable supervised release
condition requiring him to permit a probation officer to visit him at any time
and place and to permit the probation officer to take any contraband in plain


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11457    Document: 00514978532     Page: 2    Date Filed: 05/31/2019


                                 No. 18-11457

view. He further argues that the district court erred by imposing this condition
without explanation. Because Castillo-Robles did not object to the imposition
of the condition or to the lack of an explanation, we review for plain error. See
United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009); see
also Puckett v. United States, 556 U.S. 129, 135 (2009).
      The Government has filed an unopposed motion for summary affirmance
arguing that Castillo-Robles’s arguments are foreclosed by United States v.
Cabello, 916 F.3d 543 (5th Cir. 2019). As Castillo-Robles’s arguments are
foreclosed by our decision in Cabello, summary affirmance is appropriate. See
Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
Accordingly, the Government’s motion for summary affirmance is GRANTED,
and the judgment is AFFIRMED. The Government’s alternative motion for an
extension of time to file a brief is DENIED.




                                       2